Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/063489.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 	Claims 32-51 are pending.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on March 19, 2020 is acknowledged.  Applicant has not submitted any arguments.  During a telephone conversion on May 12, 2020, Applicant elected the following species: SEQ ID NO:2 as the DNase and SEQ ID NO:19 as the hexosaminidase used in the claimed method.
The requirement is still deemed proper and is therefore made FINAL. 
The amendment filed on October 20, 2020 amended claims 1 and 22-23 to recite a hexosaminidase having at least 80% or 90% sequence identity to SEQ ID NO:19 to 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
 	Applicant’s amendment and arguments filed on April 21, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

withdrawn. 
	
	Claims 32-34, 37-38, and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Gori (WO 2014/087011 – form PTO-1449), Convents (WO 98/50512 – form PTO-1449), Kaplan (Microbial Biofilms: Methods and Protocols, Methods in Molecular Biology, Vol. 1147. 2014 – PTO-1449), and Wang (A0A075LPR4. UniProKB Dabatase. 2014. – cited previously on form PTO-892)
Regarding claims 32 and 46, Gori discloses a method of for laundering a textile comprising the steps of (a) exposing a textile to a wash liquor comprising a detergent composition comprising DNase, (b) completing at least one was cycle, and (c) rinsing the textile (page 1, lines 8-11 and page 1, line 34 through page 2, line 5).  Gori discloses that DNase is used in laundering textiles for reducing malodor, caused by biofilm/adhesion of bacterial to the textile, by reducing the adhesion of bacterial to the textile surface during wash (page 1, lines 14-27).  Regarding claim 47, the pH of the wash liquor of the method of Gori is 7.5, which falls within the pH range of 5.5 to 11 recited in claim 47 (page 7, lines 5-6).  Regarding claim 48, the temperature of the wash 
The difference between the method of Gori and the instant claims is that the method of Gori does not use a wash liquor comprising of a hexosaminidase having at least 80-95% sequence identity to SEQ ID NO:13 or 14.
However, a wash liquor comprising hexosaminidase in laundering textiles was known in the art.   
Regarding claim 32, Convents disclose a method of laundering textiles by exposing a textile to a wash liquor comprising hexosaminidase (bottom of page 1).  Convents discloses that hexoaminadase has the ability to remove biofilm (bottom of page 1 through top of page 2).  Regarding claims 47, the pH of the wash liquor of the method of Convents is 7-11, which falls within the pH range of 5.5 to 11 recited in claim 47 (page 25).  Regarding claims 48, the temperature of the wash liquor of the method of Convents is between 10°C to 60°C, which falls within the temperature range of 20°C to about 40°C recited in claim 48 (page 25).  Regarding claim 49, Convents discloses pre-treating the textile (bottom of page 24).    Regarding claim 51, the concentration of the hexosaminidase of the method of Convents is 0.01% to about 0.5 % by weight, which is 
Kaplan discloses that enzymes that depolymerize and degrade polymeric substances, such polysaccharides and DNA, of the biofilm matrix are useful in reducing biofilm (page 1). Kaplan discloses that DNase inhibits biofilm formation by cleaving single-stranded and double stranded DNA.  Dispersin B, a hexosaminidase, depolymerizes polysaccharides (page 2).
Regarding claims 33 and 37, Wang discloses disclose a Terribacillus hexosaminidase having 96% sequence identity to the hexosaminidase of SEQ ID NO:13 of the instant application (see page 1 and the sequence alignment below)..  Regarding claims 34 and 38, Wang discloses disclose a Terribacillus hexosaminidase having 95% sequence identity to the hexosaminidase  of SEQ ID NO:14 of the instant application (see page 1 and the sequence alignment below).  
  	Therefore, combining the teachings of Gori, Convents, Kaplan, and Wang, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to combine the DNase the with a hexoasaminidase, such as the hexoasminidase of Wang, in a wash liquor used in laundering textiles with a reasonable expectation of achieving a wash liquor comprising of enzymes that degrade multiple components of the biofilm matrix, thus further decreasing malodor in laundering textiles.   The rationale to support that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results   It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art hexosaminidase with other known hexosaminidase because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have been motivated to use a wash liquor comprising of DNase and hexosaminidase in laundering textiles in order to degrade different components of the biofilm matrix, polysaccharides and DNA, thus further reducing biofilm and improving reduction of malodor caused by biofilm/adhesion of bacterial to textiles.  One of ordinary skill in the art would have had a reasonable expectation of success since Gori discloses a method laundering a textile using a wash liquor comprising DNase to decrease malodor, Convents discloses a method laundering a textile using a wash liquor comprising hexosaminidase, and Wang discloses a hexosaminidase having at least 95% sequence identity to SEQ ID NO:13 or 14.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum wash liquor by varying the components of the composition.  
Therefore, the above references render claims 32-34, 37-38, and 46-51 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the cited references do not teach or suggest a method for laudering a textile using a DNase and a hexosaminidase having at least 80% sequence identity to SEQ ID NOs: 13, 14, 19, or 20.   
Terribacillus hexosaminidase having 96% sequence identity to the hexosaminidase of SEQ ID NO:13 of the instant application and having 95% sequence identity to the hexosaminidase  of SEQ ID NO:14 of the instant application (see page 1 and the sequence alignments below).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to combine the DNase the with a hexoasaminidase, such as the hexoasminidase of Wang, in a wash liquor used in laundering textiles with a reasonable expectation of achieving a wash liquor comprising of enzymes that degrade multiple components of the biofilm matrix, thus further decreasing malodor in laundering textiles.   
Hence the rejection is maintained.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori (WO 2014/087011 – form PTO-1449), Convents (WO 98/50512 – form PTO-1449), Kaplan (Microbial Biofilms: Methods and Protocols, Methods in Molecular Biology, Vol. 1147. 2014 – PTO-1449), and Wang (A0A075LPR4. UniProKB Dabatase. 2014. – cited previously on form PTO-892) as applied to claims 32-34, 37-38, and 46-51 above, and further in view of Gori II (WO 2015/155350 – form PTO-1449 or US 10,131,863 – cited previously on form PTO-892. US 10,131,863 is used for specific portions disclosure).
In combining the teachings of Gori, Convents, Kaplan, and Wang, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to combine the DNase the with a hexoasaminidase, such as the hexoasminidase of Wang, in a wash liquor used in laundering textiles with a reasonable 
None of Gori, Convents, Kaplan, and Wang disclose a DNase having the amino acid sequence of SEQ ID NO:2.  
However, Gori II discloses a DNase (SEQ ID NO:2) having 100% sequence identity to SEQ ID NO:2 of the instant application (Column 6 lines 30-50 and see the sequence alignment below).  Gori II discloses a method of for laundering a textile comprising the steps of (a) exposing a textile to a wash liquor comprising a detergent composition comprising DNase, (b) completing at least one was cycle, and (c) rinsing the textile (Column 2, lines 12-29).  
Therefore, in combing the teachings of Gori, Convents, Kaplan, Wang, and Gori II, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replacing the DNase of Gori with other known DNases, such as DNase of Gori II, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to substitute other known DNases.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (DNase) for another yields predictable results to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art DNase with another known and available DNase, such as the DNase of Gori II. One of ordinary skill in the art would have had a reasonable 
Therefore, the above references render claims 32-34, 37-38, and 45-51 prima facie obvious.	
 	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The terminal disclaimer filed on April 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,626,354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the nonstatutory double patenting as being unpatentable over withdrawn. 

Ooehlenschlaeger (US 10,626,354) is not available as prior art under AIA  35 USC 102(a)(1) nor under AIA  35 USC 102(a)(2) because it is exclude as prior art under the exception of AIA  35 USC 102(b)(2)(C).  Convents (WO 98/50512 – form PTO-1449) does not disclose a hexosaminidase having at least 80% sequence identity to SEQ ID NO:13, 14, 19, or 20 of the instant application.  Therefore, the nonstatutory double patenting rejection over claims 1-8 of US 10,131,863 (reference patent) in view of Convents (WO 98/50512 – form PTO-1449) or Ooehlenschlaeger (US 10,626,354 – form PTO-892) and the nonstatutory double patenting over claims 1-13 of US 10,479,981 (reference patent) in view of Convents (WO 98/50512 – form PTO-1449) or Ooehlenschlaeger (US 10,626,354 – form PTO-892) have been withdrawn.

Claims 32-46 and 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, and 13 of US Application 16/500,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  32-46 and 50-51 of the instant application and claim 13 of the reference application are both directed to a method of for laundering a textile comprising the steps of (a) exposing a textile to a wash liquor comprising a detergent composition comprising DNase and hexosaminidase, (b) completing at least one was cycle, and (c) rinsing the textile, wherein the concentration of the DNase in the wash 
Therefore, the conflicting claims are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues that the rejection should be withdrawn because a two-way analysis of obviousness is the proper test when a later filed patent issues before an earlier filed basic patent and the instant application is the earlier filed.  This is not found persuasive.  A two-way test is to be applied only when the applicant could not have filed and the Office is solely responsible for any delays. Unless the record clearly shows administrative delay caused solely by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way distinctness determination and shift the burden to applicant to show why a two-way distinctness determination is required. See MPEP 804 II. B. 2.
	Applicant argues that since the instant application has an earlier effective filing date than the reference application, a patent issuing from the instant application will not expire after a patent issued from the reference application.  While this may be true, 37 C.F.R. 1.321(c)(3) requires that a terminal disclaimer filed to obviate a double patenting rejection include a provision that any patent granted on that application be enforceable only for and during the period that the patent is commonly owned with the application or patent which formed the basis for the rejection. This requirement serves to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention (37 C.F.R. 1.601(n)). See, e.g., In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761,767-70 (CCPA 1982). Not insisting upon a terminal disclaimer to overcome a judicially-created double patenting rejection in an application subject to twenty-year term under 35 U.S.C. 154(a)(2) would result in the potential for the problem that 37 C.F.R 1.321(c)(3) was promulgated to avoid. See MPEP 804.02 VI.
Applicant argues that the rejection be withdrawn in accordance with Section 804(I)(B)(1) since the instant application has an earlier US filing date.  This is not found persuasive.  The above provisional nonstatutory double patenting rejection is not the only rejection remaining in the instant application (earlier filed).   
maintained.


Conclusion

	Claims 32-51 are pending.

	Claims 32-51 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG D PAK/           Primary Examiner, Art Unit 1652                                                                                                                                                                                             


Sequence alignment between the hexosaminidase of SEQ ID NO:13 of the instant application (“Qy”) and the hexosaminidase of Wang (“Db”)


A0A075LPR4_9BACI
ID   A0A075LPR4_9BACI        Unreviewed;       347 AA.
AC   A0A075LPR4;
DT   29-OCT-2014, integrated into UniProtKB/TrEMBL.
DT   29-OCT-2014, sequence version 1.
DT   02-DEC-2020, entry version 18.
DE   RecName: Full=Beta-N-acetylhexosaminidase {ECO:0000256|ARBA:ARBA00013731};
DE            EC=3.2.1.52 {ECO:0000256|ARBA:ARBA00012663};
GN   ORFNames=GZ22_15930 {ECO:0000313|EMBL:AIF67972.1};
OS   Terribacillus goriensis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Terribacillus.
OX   NCBI_TaxID=386490 {ECO:0000313|EMBL:AIF67972.1, ECO:0000313|Proteomes:UP000027980};
RN   [1] {ECO:0000313|EMBL:AIF67972.1, ECO:0000313|Proteomes:UP000027980}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=MP602 {ECO:0000313|EMBL:AIF67972.1,
RC   ECO:0000313|Proteomes:UP000027980};
RA   Wang Y., Lu P., Zhang L.;
RT   "Complete genome sequence of a moderately halophilic bacterium
RT   Terribacillus aidingensis MP602, isolated from Cryptomeria fortunei in
RT   Tianmu mountain in China.";
RL   Submitted (JUL-2014) to the EMBL/GenBank/DDBJ databases.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of terminal non-reducing N-acetyl-D-hexosamine
CC         residues in N-acetyl-beta-D-hexosaminides.; EC=3.2.1.52;
CC         Evidence={ECO:0000256|ARBA:ARBA00001231};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 20 family.
CC       {ECO:0000256|ARBA:ARBA00006285}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP008876; AIF67972.1; -; Genomic_DNA.
DR   EnsemblBacteria; AIF67972; AIF67972; GZ22_15930.
DR   KEGG; tap:GZ22_15930; -.
DR   HOGENOM; CLU_042027_0_0_9; -.
DR   Proteomes; UP000027980; Chromosome.
DR   GO; GO:0004563; F:beta-N-acetylhexosaminidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0102148; F:N-acetyl-beta-D-galactosaminidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   InterPro; IPR025705; Beta_hexosaminidase_sua/sub.
DR   InterPro; IPR015883; Glyco_hydro_20_cat.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF00728; Glyco_hydro_20; 1.
DR   PRINTS; PR00738; GLHYDRLASE20.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   3: Inferred from homology;
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801};
KW   Reference proteome {ECO:0000313|Proteomes:UP000027980};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..23
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           24..347
FT                   /note="Beta-N-acetylhexosaminidase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5001707355"
FT   DOMAIN          29..327

FT                   /evidence="ECO:0000259|Pfam:PF00728"
SQ   SEQUENCE   347 AA;  39621 MW;  03FD5B9D7AA7C7C1 CRC64;

  Query Match             96.1%;  Score 1633;  DB 166;  Length 347;
  Best Local Similarity   95.4%;  
  Matches  309;  Conservative    8;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 QDQEKGITIDISRKYYSIETLKSIIDEISANGGDYLQLHFSDNERYAIA SEFLGQNGENP 60
              ||||||||||||||||||:|||:|:||||||||||||||||||| ||||||||||| |||
Db         24 QDQEKGITIDISRKYYSIKTLKAIVDEISANGGDYLQLHFSDNESYAIA SEFLGQNSENP 83

Qy         61 NSTYLTKKELLSLIAYSNDRDIMVIPDIDLPAHSRGWLNIMKEKDSGLYTDIVTDYSEDT 120
              || |||||||||||||||||:|||||||||||||:|||||||||||||||||||||||||
Db         84 NSAYLTKKELLSLIAYSNDRNIMVIPDIDLPAHSKGWLNIMKEKDSGLYTDIVTDYSEDT 143

Qy        121 LDYHNNAVALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGVHQTDFIRFMNQIA 180
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        144 LDYHNNAVALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGAHQTDFIRFMNQIA 203

Qy        181 ETAKASNYKPQMWNDSITPEGIQNLDRSFSILYWKQSTLSNGAQGLDVQDFEENGLSVYN 240
              :|||||||:||||||||||||||||||||||||||||||||||| |||||||||||||||
Db        204 KTAKASNYEPQMWNDSITPEGIQNLDRSFSILYWKQSTLSNGAQSLDVQDFEENGLSVYN 263

Qy        241 YNAYSLYFLPATRFTQEDITEQIDYMKWAYAYNKFFYISDYYKQVDTSNVKGSSLVFWGE 300
              ||||||||||:|||||||||||||||||||||||||||||||||||| ||||||||||||
Db        264 YNAYSLYFLPSTRFTQEDITEQIDYMKWAYAYNKFFYISDYYKQVDTPNVKGSSLVFWGE 323

Qy        301 HANDLSQEGLLKQEKPLIQNFLGL 324
              |||||||| |||||||||||||||
Db        324 HANDLSQERLLKQEKPLIQNFLGL 347

Sequence alignment between the hexosaminidase of SEQ ID NO:14 of the instant application (“Qy”) and the hexosaminidase of Wang (“Db”)

A0A075LPR4_9BACI
ID   A0A075LPR4_9BACI        Unreviewed;       347 AA.
AC   A0A075LPR4;
DT   29-OCT-2014, integrated into UniProtKB/TrEMBL.
DT   29-OCT-2014, sequence version 1.
DT   02-DEC-2020, entry version 18.
DE   RecName: Full=Beta-N-acetylhexosaminidase {ECO:0000256|ARBA:ARBA00013731};
DE            EC=3.2.1.52 {ECO:0000256|ARBA:ARBA00012663};
GN   ORFNames=GZ22_15930 {ECO:0000313|EMBL:AIF67972.1};
OS   Terribacillus goriensis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Terribacillus.
OX   NCBI_TaxID=386490 {ECO:0000313|EMBL:AIF67972.1, ECO:0000313|Proteomes:UP000027980};
RN   [1] {ECO:0000313|EMBL:AIF67972.1, ECO:0000313|Proteomes:UP000027980}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=MP602 {ECO:0000313|EMBL:AIF67972.1,
RC   ECO:0000313|Proteomes:UP000027980};
RA   Wang Y., Lu P., Zhang L.;
RT   "Complete genome sequence of a moderately halophilic bacterium
RT   Terribacillus aidingensis MP602, isolated from Cryptomeria fortunei in
RT   Tianmu mountain in China.";
RL   Submitted (JUL-2014) to the EMBL/GenBank/DDBJ databases.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of terminal non-reducing N-acetyl-D-hexosamine
CC         residues in N-acetyl-beta-D-hexosaminides.; EC=3.2.1.52;
CC         Evidence={ECO:0000256|ARBA:ARBA00001231};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 20 family.

CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP008876; AIF67972.1; -; Genomic_DNA.
DR   EnsemblBacteria; AIF67972; AIF67972; GZ22_15930.
DR   KEGG; tap:GZ22_15930; -.
DR   HOGENOM; CLU_042027_0_0_9; -.
DR   Proteomes; UP000027980; Chromosome.
DR   GO; GO:0004563; F:beta-N-acetylhexosaminidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0102148; F:N-acetyl-beta-D-galactosaminidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   InterPro; IPR025705; Beta_hexosaminidase_sua/sub.
DR   InterPro; IPR015883; Glyco_hydro_20_cat.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF00728; Glyco_hydro_20; 1.
DR   PRINTS; PR00738; GLHYDRLASE20.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   3: Inferred from homology;
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801};
KW   Reference proteome {ECO:0000313|Proteomes:UP000027980};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..23
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           24..347
FT                   /note="Beta-N-acetylhexosaminidase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5001707355"
FT   DOMAIN          29..327
FT                   /note="Glyco_hydro_20"
FT                   /evidence="ECO:0000259|Pfam:PF00728"
SQ   SEQUENCE   347 AA;  39621 MW;  03FD5B9D7AA7C7C1 CRC64;

  Query Match             95.0%;  Score 1614;  DB 166;  Length 347;
  Best Local Similarity   94.8%;  
  Matches  307;  Conservative    7;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 KDQEKGITIDISRKYYSIGTLKAIVDEINANGGDYLQLHFSDNESYAIA SEFLGQNSENP 60
              :||||||||||||||||| |||||||||:|||||||||||||||||||||||||||||||
Db         24 QDQEKGITIDISRKYYSIKTLKAIVDEISANGGDYLQLHFSDNESYAIA SEFLGQNSENP 83

Qy         61 NSTYLTKKELLSLIAYSNDRNIMVIPDIDLPAHSKGWLNVMKEKDSGLYTDIVTDYSEDT 120
              || ||||||||||||||||||||||||||||||||||||:||||||||||||||||||||
Db         84 NSAYLTKKELLSLIAYSNDRNIMVIPDIDLPAHSKGWLNIMKEKDSGLYTDIVTDYSEDT 143

Qy        121 LDYHNNAAALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGAHQTDFIRFMNQID 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        144 LDYHNNAVALYTANQLLDEVLDLFYQPKFAGKQRIVLGGDEVPGSGAHQTDFIRFMNQIA 203

Qy        181 ETAKASNYEPQMWNDSITPEGIQNLDRSFSILYWKQSTLSSGAQGLDVQNFEEKGFSVYN 240
              :|||||||||||||||||||||||||||||||||||||||:||| ||||:||| | ||||
Db        204 KTAKASNYEPQMWNDSITPEGIQNLDRSFSILYWKQSTLSNGAQSLDVQDFEENGLSVYN 263

Qy        241 YNAYSLYFLPSTRFTQEDITEQIDYMKWAYAYNKFFYISDYYKQVDTSNVKGSSLVFWGE 300
              ||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||
Db        264 YNAYSLYFLPSTRFTQEDITEQIDYMKWAYAYNKFFYISDYYKQVDTPNVKGSSLVFWGE 323

Qy        301 HANDLSQEGLLEQEKPLIQNFLSL 324
              |||||||| ||:|||||||||| |
Db        324 HANDLSQERLLKQEKPLIQNFLGL 347


Sequence alignment between the DNase of SEQ ID NO:2 of the instant application and the DNase of Gori II.


BCF43421
ID   BCF43421 standard; protein; 243 AA.
XX
AC   BCF43421;
XX
DT   03-DEC-2015  (first entry)
XX
DE   Aspergillus oryzae putative nuclease, SEQ ID 2.
XX
KW   DNase; Deoxyribonuclease; Nuclease; biofilm; cell culture;
KW   enzyme production; fermentation; surfactant.
XX
OS   Aspergillus oryzae.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..22
FT                   /label= Signal_peptide
FT   Peptide         23..37
FT                   /label= Pro_peptide
FT   Protein         38..243
FT                   /label= Mature_nuclease
XX
CC PN   WO2015155350-A1.
XX
CC PD   15-OCT-2015.
XX
CC PF   10-APR-2015; 2015WO-EP057883.
XX
PR   11-APR-2014; 2014EP-00164424.
PR   02-MAY-2014; 2014EP-00166842.
PR   28-MAY-2014; 2014EP-00170342.
PR   16-JUN-2014; 2014EP-00172544.
PR   10-FEB-2015; 2015EP-00154471.
XX
CC PA   (NOVO ) NOVOZYMES AS.
XX
CC PI   Gori K,  Allesen-Holm M,  Baltsen LET,  Noergaard A,  Lehmbeck J;
XX
DR   WPI; 2015-624873/75.
DR   N-PSDB; BCF43420, BCF43424, BCF43431.
XX
CC PT   Use of polypeptide having deoxyribonuclease activity obtained from fungal
CC PT   source for preventing, reducing or removing biofilm e.g. gram-positive 
CC PT   and gram-negative bacteria, protozoa, filamentous fungi and viruses, from
CC PT   textile.
XX
CC PS   Claim 14; SEQ ID NO 2; 126pp; English.
XX
CC   The present invention relates to a novel polypeptide having 
CC   deoxyribonuclease (DNase) activity, useful for preventing, reducing or 
CC   removing a biofilm from an item. The invention also provides: a detergent
CC   composition comprising a polypeptide having deoxyribonuclease (DNase) 
CC   activity and a detergent adjuvant ingredient, wherein the polypeptide is 
CC   obtained from a fungal source; a laundering method for laundering the 
CC   item by (a) exposing the item to a wash liquor comprising the polypeptide
CC   or detergent composition, (b) completing at least one wash cycle, and (c)
CC   optionally rinsing the item; an isolated polynucleotide encoding the 
CC   polypeptide; a nucleic acid construct or expression vector comprising the

CC   direct the production of the polypeptide in an expression host; a 
CC   recombinant host cell comprising the polynucleotide operably linked to 
CC   one or more control sequences that direct the production of the 
CC   polypeptide; a method for producing the polypeptide; and a whole broth 
CC   formulation or cell culture composition comprising the polypeptide. The 
CC   polypeptide is also useful for (1) preventing, reducing or removing 
CC   stickiness of the item, redeposition of soil during a wash cycle, 
CC   adherence of soil to the item, (2) pretreating stains on the item, (3) 
CC   maintaining or improving the whiteness of the item, and (4) reducing or 
CC   removing malodor from the item. The present sequence represents a 
CC   specifically claimed Aspergillus oryzae putative nuclease, which is 
CC   encoded by the DNA used in constructing the nucleic acid construct or 
CC   expression vector and preparing the polypeptide, for preparing the 
CC   detergent composition of the invention.
XX
SQ   Sequence 243 AA;

  Query Match             100.0%;  Score 1196;  DB 22;  Length 243;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VPVNPEPDATSVENVALKTGSGDSQSDPIKADLEVKGQSALPFDVDCWAILCKGAPNVLQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 VPVNPEPDATSVENVALKTGSGDSQSDPIKADLEVKGQSALPFDVDCWAILCKGAPNVLQ 82

Qy         61 RVNEKTKNSNRDRSGANKGPFKDPQKWGIKALPPKNPSWSAQDFKSPEEYAFASSLQGGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 RVNEKTKNSNRDRSGANKGPFKDPQKWGIKALPPKNPSWSAQDFKSPEEYAFASSLQGGT 142

Qy        121 NAILAPVNLASQNSQGGVLNGFYSANKVAQFDPSKPQQTKGTWFQITKFTGAAGPYCKAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 NAILAPVNLASQNSQGGVLNGFYSANKVAQFDPSKPQQTKGTWFQITKFTGAAGPYCKAL 202

Qy        181 GSNDKSVCDKNKNIAGDWGFDPAKWAYQYDEKNNKFNYVGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        203 GSNDKSVCDKNKNIAGDWGFDPAKWAYQYDEKNNKFNYVGK 243